At a session of the Supreme Court continued and held at Detroit on tuesday the twenty Seventh day of October one thousand eight hundred Seven, at the Clerk’s office, pursuant to adjournment, was present Augustus B. Woodward chief judge of the territory of Michigan.
Examination of James Dodemead respecting the ill treatment Said to have been received by James Heward, a Subject of his Britannic Majesty taken in the Supreme Court of the territory of Michigan on tuesday the twenty Seventh day of October one thousand eight hundred Seven.
This deponent, aged twenty three, being first duly Sworn, deposes and Says that he resides in the town of Detroit at the house of his father, and *213that on monday the nineteenth day of October about two o’clock in the afternoon James Heward arrived from the other side of Detroit river at his father’s house to take lodgings. This deponent did not at that time know the business on which he came over, but has Since understood it was for the purpose of giving his testimony in a motion then depending before the Supreme Court in behalf of Matthew Elliott of Amhertsburg in Upper Canada for the restoration of his Slaves who had run away from him and were now within this territory. He was, at the time the deponent first Saw him, perfectly Sober, and his conversation & conduct perfectly correct. About Seven o’clock in the evening, the Said James Heward, being then at the house of the father of the Deponent, proposed to go over to See a certain Gaspard Abraham a Citizen of Detroit. At this time the Said Heward was intoxicated, but did not Say, or do any thing amiss. Passing by the tavern kept by Richard Smyth in Detroit, the Said Heward proposed to Stop there, and get a drink of grog. The deponent advised him not, conceiving that he had drank enough, and that if he went in there he might commence a quarrel with Some person, and told him the Said James Heward So, but he persisted in going in, and the Deponent from motives of friendship went in with him. On going in they found in the room William Daily, a carpenter of Detroit, and Peter Curry a Navigator, of the Same place. Daily was at that time drunk, but Curry was Sober. Mr Heward called for half a pint of brandy, and invited Mr Curry to drink, which he did, and they then both Sat down. They had Scarcely Sat down before abusive and quarrelsome language began to pass between Daily & Heward So Sudently and from causes So obscure that this deponent cannot tell who commenced, or what was the cause of it, but Daily called Heward a British rascal and threatened to pull off his wig if he did not immediately Sit down, he being then Standing and Daily being Still Sitting. Mr Heward then Sat down, and Mr Curry then got up and told Daily if he did not hold his tongue he would put him out of doors. John McChesney a young man, an apprentice to Mr Richard Smyth to the hatting business, then entered the room, and Mr Curry, this Deponent and Mr McChesney got to playing with Daily, and at last pushed him out of the room, when he went away, and did not return. While they were playing with Daily Some other persons came in, to wit, William Watson, Abraham Geel, David Robison, Thomas McClure, Hugh R. Martin, and Austin Lang-don, and to these were now added Richard Smyth the Landlord who had been in and out three or four different times. Mr Heward then called for another half pint of brandy, and asked Mr Langdon to drink, which he did, he Mr Langdon being then Sober. In a few minutes Mr Langdon pulled off his coat, and threatened to fight Mr Heward. This Deponent did not observe any cause of offence given to him, and could not tell what it was that he was offended about. This deponent thought Austin Langdon, then Sober, but *214pretending to be drunk. Mr Heward got up from his chair to fight with Mr Langdon, but this deponent put him down again in his chair telling him it was of no use for him to fight, he was drunk, and telling Langdon it was a Shame for him to disturb a man that was drunk; Langdon answered that he was as good a man as this deponent, told this deponent to hold his tongue, and Said that it Should be done in Spite of his teeth, but what Said Langdon meant Should be done, this Deponent did not then understand. Mr Heward then got up to go out of the back door, when this Deponent Stopt him thinking him too drunk to go out, as he could Scarcely Stand. He then began to Swear and call the people in the room a damned rascally Set of beggars. Mr Robison then called him a damned british rascal. Mr Heward then got up, and attempted to go out, which the Deponent now Suffered him to do finding he could not prevent him. Charles Curry now entered at the back door, the Same door at which Mr Heward was going out, and beckoned with a Stick to those in the inside to come out. This deponent then went out at the front door of the house and was going home, as it was then getting late, and he Saw no probability of getting Mr Heward away, and this deponent could not Stay the whole time there to take care of him. When this deponent had got as far as Curry’s Corner, the next house to Richard Smyths one of the Slaves of the father of this deponent, a boy of about thirteen, came running out of Mr Smyth yard, and cryed out that they were killing Mr Heward. This deponent then ran back from the corner into Mr Smyth’ yard and found Mr Heward quite alone Standing up in the yard near the back door of the house, where the deponent had left him, with his hat full of feathers on the outside which was all this deponent could then discover in the dark. He Spoke to Mr Heward, told him it was a pretty thing for him to get into a Scrape of that kind, and advised him to go home with him this deponent. He went off with this Deponent, and on passing Curry’s corner he drew his knife, and Said he wanted very much to go back and kill Some of them. He tried to get away having his pen knife then open in his hand, but this deponent prevented him and took him over to the house of the father of this deponent where on coming to the light the deponent perceived that the Said James Heward had tar on his face on the right Side over the temple. There were no feathers on the tar. He had tar also on his hat and this tar was covered with feathers. This deponent perceived that he had lost his wig, and the next day he heard it had been found on a public corner in the Streets hanging on a nail. Mr. Joseph Watson was Standing in the yard of Dr Scott adjacent to that of Richard Smyth, and cried out hurraw my boys. This was while this deponent was taking Mr Heward away. Some other persons were then in Mr Smyth’s yard, and the deponent Supposed the observation addressed to those persons, but heard no answer from them. This deponent did not observe who those persons were, his attention being engrossed with the *215care of taking Mr Heward away. The mother of this deponent locked the door of the house and nailed the windows entertaining apprehensions Mr Heward might be pursued there. The night however passed in tranquillity. Mr Heward staid all the ensuing day at the house of the father of this deponent, and only went out to Mr Smyth to enquire of him for his wig. He could not procure it, and paid for the brandy he had had the night before. The day after Mr Heward departed without any further molestations.
The deponent has Since been induced to believe from the observation of Austin Langdon that it Should be done in Spite of his teeth, that it had been preconcerted to tar & feather Mr Heward. This deponent does not know of any offense given by Mr Heward further than above stated excepting his coming over to give testimony respecting Mr Elliott’s Slaves. He does not know of Mr Heward having lost any part of his property, excepting his wig. And further this deponent Says not.
Taken before me the day and year first above written, the deponent Subscribing the Same in identification in my presence.
James Dodemead Augustus B. Woodward.
At a Session of the Supreme Court Continued and held at Detroit on twesday the twenty Seventh day of October one thousand eight hundred Seven, at the Clerk’s office pursuant to adjournment, was present Augustus B. Woodward, Chief judge of the territory of Michigan.
Examination of Elijah Brush, attorney general of the territory of Michigan, respecting ill treatment threatened to Matthew Elliott, a Subject of his Britannick Majesty taken in the Supreme Court of the territory of Michigan on tuesday the twenty Seventh day of October one thousand eight hundred Seven.
This deponent, attorney general of the territory of Michigan being first duly Sworn deposes and Says that he was counsel and attorney for Matthew Elliott, a subject of his Britannic Majesty, residing near the town of Amhertsburg, in the County of Essex, in the province of Upper Canada, and a member of the parliament of the Said province, and that he was applied to by him to procure for him by legal means, if possible, his Slaves, who had deserted from his Service, and had taken refuge in the territory of Michigan, and, as his Counsel, he did advise him that the Supreme Court might perhaps have it in their power to extend relief, and that, in order to see the result, he the Said deponent would undertake to make a motion for that *216purpose. And the deponent did make the Said motion, and was eventually over ruled in it. That on thursday the fifteenth of October instant there was an argument in the Supreme Court in the afternoon on this Subject, in which this deponent and Harris H. Hickman, an attorney and Counsel in the Supreme Court Supported the Said motion, and were opposed by Solomon Sibley also a Counsel and attorney in the Same Court, and at which argument the Said Matthew Elliott was present, that on the Subsequent day friday the Sixteenth of October Richard Smith, an Inhabitant of the town of Detroit, who keeps a tavern, and follows the business of a hatter, and is Commissioned as a justice of the peace, told this deponent, while he was attending in Court that it was fortunate Elliott had not been Caught last evening, for if he had, he would certainly have been tarred and feathered, that he had been watched, and had been observed to go from the Court house to the fort, after the Court had adjourned, that he had been waited for when he should return from the fort, for they had intended to Seize him, and tar and feather him, for they had the tar and feathers all ready; but that on his return from the fort he had taken the Water road to the house of this Deponent, by which means they had missed of him; that they had patrolled the Streets untill ten or eleven o’clock at night expecting to find him; that not finding him they went to Mr John Dodemead to enquire if he was not there, where it was that they first learned that Mr Elliott had gone from the fort, and gone along the water side to the house of this deponent fearing to go through the town, as he the said Richard Smyth supposed, on account of his being tarred and feathered: that they then had Come to a determination to go to the house of this deponent in pursuit of him, expecting to find him there, and would have gone if they had not been dissuaded from it by him Richard Smyth: that they had not intended to insult this deponent or his family, but that they had intended to demand Mr Elliott of him, and if this deponent gave him up peaceably it would be well and good, but that if this deponent did not give him up peaceably, they were determined to have him at the risque of their lives. The deponent made this answer to the Said Richard Smyth that he could not believe and would not believe that the people would Carry their outrages to Such length. He replied in these words “oh yes by God they will, and if he comes over again, he will get it, and it is no matter at what hour of the day or night they can catch him.” He further observed that if the judge should decide in favor of the application, he would be Served in the Same manner. He observed the persons concerned were willing to Support the Constitution, but that if the Court decided the Slaves of Mr Elliott Should be restored, the Court Should be tarred and feathered. The deponent observed that it would produce a Sad dilemma; that the Court were the Constitutional judges of the law, and that they ought not to medie with it. By God he Said they would take upon themselves to *217judge in cases of that kind, and upon that he and the Deponent parted. This Deponent afterwards wrote to Mr Elliott requesting him to come over, and his motive was to Shew those very people that they did not dare to tar and feather him. Mr Elliott did come accordingly, and presented himself, at the request of the deponent in different Streets of the town during the Course of that day, and no person attempted to molest him. In the meantime, to the Surprise of this deponent, the Circumstances relating to James Heward, who is overseer of Mr Elliott had taken place. This deponent knows of no recent offence given by Mr Elliott, or Mr Heward to any persons here excepting his moving the Court for the restoration of his Slaves. Mr Smyth assigns as the reason of the ill treatment Mr Elliott was threatened with that he had formerly taken an active part with the Indians against the United States. It was on tuesday the twentieth that this deponent wrote to Mr Elliott, and it was on thursday the twenty second that he Came. On monday the nineteenth in the afternoon this deponent disclosed to the judge the threats which he had understood had been against Mr Elliott. The judge observed that he could not believe, and did not believe any American Citizen would So much disgrace their Country, that at a time when the United States had so many good Causes of Complaint against the British government, the American government would be particularly anxious that just Cause of offence Should be given by Americans; that Mr Elliott had a right to be a Suitor in the Courts, and to attend in person on his own business, and that while he was So doing, he was under the protection of the laws: that the Americans ought to be cautious how they leagued with disorderly characters who had Come from the British dominions, and that while they Should be ready to Support the Cause of their own government with Spirits, when Called upon, they Should abstain from all illegal and unauthorized Violence. This deponent observed that he did not believe that it would have any influence on the decision, or he Should not mention it, but that he had understood that if the decision were in favor of Mr Elliott, the Court were threatened to be Served in the Same manner. The judge replied that it would not influence his decision, and that he Should not go an inch out of his way through fear of any Violence or abuse. The deponent further States that the Said Matthew Elliott was at the Same time defendant in another action in the Said Court in which John Askin was plaintiff, and.which was also pending for trial. The language used by the Said Richard Smyth to this deponent Clearly Conveyed to-this deponent the idea of the said Richard Smyth being one of those who would interfere if the judgment of the Said Court would be in favor of the Said Matthew Elliott, and who would be one of those who would tar and feather Elliott if he Should come over again, and one of those who would use personal Violence to the Court if the decision Should be in favor of the Said Matthew Elliott. The persons, besides the Said Richard *218Smyth himself, to whom a clear allusion was made in his discourse, were Charles Curry, William Watson, Austin Langdon, and Abraham Geel, and one or two others whom the deponent does not distinctly recollect. This deponent had always considered the Subject of Slavery as very doubtfull in the Country, and as highly necessary to be Setled by Some judicial decision, but the deponent had no clear idea of what the ultimate decision was likely to be; but after the decision of the case of Denison and Tuckar the deponent Conceived it possible that the Court might So construe the Common law, or the Statutes of the territory, or the provisions of the treaty as to restore those Slaves of British Subjects who were resident on this Side at the date of the treaty. The deponent however was not Sanguine in his expectations of Success either in the Case of Denison and Tucker, in which he appeared for the Slaves, and Still less in that of Elliott and Pattinson in which he appeared for the Masters. And further the deponent Says not.
Taken before me the day and year first above written, the Deponent Subscribing the Same in identification in my presence.
(Signed) Augustus B. Woodward
(Signed.) E. Brush
Territory of Michigan, to wit—
I Peter Audrain, clerk of the Supreme Court of the territory of Michigan, do hereby certify that the within is a true Copy from the files in my office. In testimony whereof I have hereunto Subscribed my name and affixed the Seal of the Said Supreme Court, at Detroit the fourth day of november one thousand eight hundred Seven. Peter Audrain Clk. S. C.
At a session of the Supreme Court continued and held at Detroit on thursday the twenty ninth day of October one thousand eight hundred Seven, at the clerk’s office, pursuant to adjournment, was present Augustus B. Woodward, Chief judge of the territory of Michigan.
The Examinations of Harris Hampden Hickman, Counsel and attorney at law, respecting the treatment of James Heward, and the case of Matthew Elliott, Esqr, a Subject of his Britannic Majesty, taken in the Supreme Court of the territory of Michigan on thursday the twenty ninth day of October one thousand eight hundred Seven.
This Deponent, a Counsellor and attorney of the Supreme Court of the territory of Michigan, being first duly Sworn, deposeth and Saith that he *219was Counsel and attorney for Matthew Elliott, a Subject of his Britannic Majesty, residing in the Vicinity of Amhertsburgh, in the County of Essex, in the province of Upper Canada, in a motion for the restoration of his Slaves, and in a case in which he was defendant at the Suit of John Askin; that the Said James Heward was attending as a witness in Said Supreme Court in the first mentioned case, on the nineteenth day of October, when he received the ill treatment, which has been Complained of; that on the morning of Monday the fifth day of October Richard Smyth, a tavern keeper in Detroit, and who is Commissioned a Justice of the peace, made use of a great deal of violent and abusive language in the presence of this Deponent relating to thé Case of Mr Elliott’s Slaves; the Said Smyth Swore very bitterly that they Should not be restored to their master, and that he would Kill any person who Should come to his house to take them, or Should attempt to arrest them, and to carry them across the river. And on Several other occasions Since, this Deponent has heard the Said Richard Smyth make use of other violent language and threats of the Same Kind. And further the Deponent Saith not.
Taken before me the day and year first above written the Deponent Subscribing the Same in identification in my presence.
(Signed) Augustus B. Woodward
(Signed) Harris H. Hickman.
I Peter Audrain, Clerk of the Supreme Court of the territory of Michigan, do hereby Certify that the Within is a true copy from the files in my office. In testimony whereof I have hereunto Subscribed my name, and affixed the Seal of the Said Supreme Court, at Detroit the fourth november one thousand eight hundred Seven. Peter Audrain Ck. S. C.

[In the handwriting of Peter Audrain]


 copy of the above is in the Bureau of Rolls and Library, Washington, D. C., and is printed in Michigan Pioneer and Historical Collections, XXXVI, 182-5.]


[Reprinted from Michigan Pioneer and Historical Collections, XXXVI, 201-5, with the permission of the Michigan Historical Commission.]


[Reprinted from Michigan Pioneer and Historical Collections, XXXVI, 181-2, with the permission of the Michigan Historical Commission.]